Citation Nr: 0301628	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  95-12932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Michael W. Smith, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran served on active duty from September 1962 to 
June 1963.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 1994 RO decision which 
denied service connection for a psychiatric disorder.  The 
Board remanded the case in December 1998 and February 2001 
for additional development.  The veteran failed to appear 
for an RO hearing scheduled for October 2002.


FINDINGS OF FACT

1.  During service the veteran had a personality disorder, 
which is not a disability for VA compensation purposes.

2.  A chronic acquired psychiatric disorder, including a 
psychosis, began many years after service and was not 
caused by any incident of service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 4.9, 4.127 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from 
September 1962 to June 1963.  His service medical records 
show he was hospitalized to rule out a duodenal ulcer in 
January 1963, and no ulcer was found.  He gave a history 
of having had a nervous condition at ages 10 and 14, for 
which he had taken pills.  A February 1963 report from a 
social worker describes the veteran as an immature person 
who was dissatisfied with and trying to get out of the 
service; it was stated he did not have a psychiatric 
disease or any type of mental illness.  In May 1963, the 
veteran was evaluated for nervous complaints.  The initial 
impression was schizophrenic reaction versus malingering.  
Further evaluation led to a diagnosis of a passive 
aggressive behavior disorder (character or personality 
disorder) manifested by AWOL infractions, authority figure 
problems, inability to accept discipline, riding the sick 
book, and a defective attitude.  It was stated he had a 
lifelong history of similar type behavior.  It was 
recommended that he be administratively discharged from 
service, which he was in June 1963.

There are no medical records of psychiatric problems for 
decades after service.

VA and private medical records from 1992 to 2001 show the 
veteran was treated for psychiatric complaints.  During 
this period there were various diagnoses such as bipolar 
disorder, schizophrenia, affective disorder, anxiety, and 
depression.  These records include a history from the 
veteran of having childhood problems including being 
abused, dislike for his time in service, and working for a 
number of years after service until the 1990s.  He was 
awarded Social Security Administration (SSA) disability 
benefits based on mental disability, and the SSA indicated 
the period of disability started in 1993.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, the supplemental 
statement of the case, and Board remands, the veteran has 
been notified of the evidence necessary to substantiate 
his claim for service connection for a psychiatric 
disorder.  Relevant medical records have been obtained to 
the extent possible.  In this regard, the VA has made 
repeated attempts to have the veteran submit additional 
relevant medical records, or identify such records so that 
the VA could obtain them, but he has not done so.  Thus 
either no more records exist, or the veteran has not 
cooperated in developing his claim.  38 C.F.R. § 3.159(c).  
A VA examination with opinion is not necessary to decide 
this case, particularly given the absence of competent 
evidence of an acquired psychiatric disorder during 
service or for many years later.  38 C.F.R. § 3.159(c)(4), 
(d).  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to 
a disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303. 

Service connection for certain chronic diseases, such as a 
psychosis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A personality disorder is not a disability for VA 
compensation purposes and it may not be service-connected.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127. 

The service medical records from the veteran's 1962-1963 
active duty show that he was finally evaluated as having a 
personality or character disorder during service, and such 
is not a condition which may be service-connected.  A 
chronic acquired psychiatric disorder is not shown during 
service.  A psychosis is not shown within the presumptive 
year after service.  In fact, an acquired psychiatric 
disorder (variously diagnosed, including a psychosis) is 
first shown in medical records from the 1990s, about 30 
years after service.  The medical evidence does not 
suggest that the veteran's current acquired psychiatric 
disorder began in service.

The weight of the credible evidence establishes that the 
veteran's current chronic acquired psychiatric disorder 
began many years after service and was not caused by any 
incident of service.  The condition was not incurred in or 
aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

